Title: To John Adams from Timothy Pickering, 24 July 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Philadelphia July 24. 1799.

There is in the Aurora of this city, an uninterrupted stream of slander on the American Government. I inclose the paper of this morning. It is not the first time that the Editor has suggested—that you had asserted the influence of the British Government in the affairs of our own—and insinuated, that it was obtained by bribery. The general readers of the Aurora will believe both.—I shall give the paper to Mr. Rawle, and, if he thinks it libellous, desire him to prosecute the Editor.
I do not know a member concerned in the administration of the affairs of the U. States who would not indignantly spurn at the idea of British influence—And as to bribes, they would disdain to attempt a vindication from the charge.
The article in the paper marked 5. of an acknowledgement in my writings, that in case of a war with Great Britain, a foreign war is not the only one to be dreaded,—probably refers to my letter of Septr. 12. 1795, to Mr. Monroe, in which, vindicating our state of neutrality and the British treaty, & exhibiting the evils to low from a war with Great Britain, I say, that in that case, “it would be happy for us if we could contemplate only a foreign war, in which all hearts and hands might be united.”
The editor of the Aurora, Wm. Duane, pretends that he is an American Citizen, saying that he was born in Vermont, but was when a child, taken back with them to Ireland, where he was educated. But I understand the facts to be, That he went from American prior to our revolution, remained in the British dominions till after the peace—went to the British East Indies, where he committed or was charged with some crime—and returned to Great Britain, from whence within three or four years past he came to this Country to stir up sedition & work other mischief. I presume therefore that he is really a British subject, and as an alien liable to be banished from the U. States.—He has lately set himself up to be the captain of a company of volunteers, whose distinguishing badges are, a plume of cock-neck feathers & a small black cockade with a large eagle. He is doubtless a United Irishman, and the company is probably formed, to oppose the authority of the Government; and in case of war and invasion by the French, to join them.
I am with great respect / sir yr. most obt. servt.
Timothy Pickering